Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 5/28/20.    
Claims 1-25 and 28-30 have been rejected.
Claims 26-27 are objected.

Response to Amendment
The amendment filed 5/2/2022 has been entered
Claims 1-4, 6-20, 22-25, and 28-30 are rejected.
Claims 5 and 21 are canceled.
Claims 26-27 are objected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, 18, 20, and 28-30 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US 2009/0028109) in view of Avula (US 2020/0068439).

Regarding Claim 1, Huang teaches a method for communications, comprising:
obtaining one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor (Huang, paragraph 25, a video stream is transmitted from a base station as bursts of video, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, the various synchronization information would be interpreted as the burst factor); and 
communicating with a user equipment (UE) based on the one or more burst parameters (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, paragraph 25, special scheduling signals are designed to efficiently announce video burst information to the subscribing mobile stations).
Huang does not explicitly teach the below limitation:
(obtaining one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor), and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field;
However Avula teaches the below limitation:
(obtaining one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor), and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field (Avula, Fig 4A, paragraph 54, Fig 4A illustrates a process of the traffic flow control service, AMF 225 may provide a profile to each wireless station 110, which may be a gNB or eNB, paragraph 29, flow control parameters may include maximum data burst volume (MDBV), since MDBV is a burst parameter itself, and since MDBV and burst factor are not defined in the claim, it is interpreted that the burst factor may be the same as the MDBV field, and hence part or all of the MDBV bits may define the burst factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang by adding burst factor signaled via bits of a MDBV field as taught by Avula.    Because Huang and Avula teach burst parameters, and specifically Avula teaches burst factor signaled via bits of a MDBV field for the benefit of the analogous art of a traffic flow control service (Avula, abstract).

Regarding Claim 2, Huang and Avula further teach wherein obtaining the one or more burst parameters comprises receiving signaling indicating the one or more burst parameters (Huang, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor).

Regarding Claim 4, Huang and Avula further teach wherein the one or more burst parameters are signaled via a new message, a new field in an existing message, an interpretation of an existing field, or a combination thereof (Huang, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, since the synchronization information is appended to the packets it would be considered a new field in an existing message).

Regarding Claim 14, Huang and Avula further teach wherein the one or more burst parameters further comprises a burst start time, a burst spread, a burst end time, a burst period, or a combination thereof (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, hence the synchronization parameter would include a burst start time since the video is broadcasted simultaneously with other BSs).

Regarding Claim 18, Huang teaches a method for communications, comprising:
 determining one or more burst parameters associated with a traffic flow for at least one service, wherein the one or one or more burst parameters comprises a burst factor (Huang, paragraph 25, a video stream is transmitted from a base station as bursts of video, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, the various synchronization information would be interpreted as the burst factor); and 
sending the one or more burst parameters to a network (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, paragraph 25, special scheduling signals are designed to efficiently announce video burst information to the subscribing mobile stations).
Huang does not explicitly teach the below limitations:
(sending the one or more burst parameters to a network), wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field;
However Avula teaches the below limitation:
(sending the one or more burst parameters to a network), wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field (Avula, Fig 4A, paragraph 54, Fig 4A illustrates a process of the traffic flow control service, AMF 225 may provide a profile to each wireless station 110, which may be a gNB or eNB, paragraph 29, flow control parameters may include maximum data burst volume (MDBV), since MDBV is a burst parameter itself, and since MDBV and burst factor are not defined in the claim, it is interpreted that the burst factor may be the same as the MDBV field, and hence part or all of the MDBV bits may define the burst factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang by adding burst factor signaled via bits of a MDBV field as taught by Avula.    Because Huang and Avula teach burst parameters, and specifically Avula teaches burst factor signaled via bits of a MDBV field for the benefit of the analogous art of a traffic flow control service (Avula, abstract).

Regarding Claim 20, Huang and Avula further teach wherein the one or more burst parameters are signaled via a new message, a new field in an existing message, an interpretation of an existing field, or a combination thereof (Huang, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, since the synchronization information is appended to the packets it would be considered a new field in an existing message)..

Regarding Claim 28, Huang and Avula further teach wherein the one or more burst parameters further comprises a burst start time, a burst spread, a burst end time, a burst period, or a combination thereof (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, hence the synchronization parameter would include a burst start time since the video is broadcasted simultaneously with other BSs).

Regarding Claim 29, Huang teaches an apparatus for communications, comprising:
at least one processor (Huang, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, inherently the control server would have a processor and memory with instructions); and 
a memory coupled to the at least one processor, the at least one processor and the memory configured to (Huang, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, inherently the control server would have a processor and memory with instructions): 
obtain one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor (Huang, paragraph 25, a video stream is transmitted from a base station as bursts of video, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, the various synchronization information would be interpreted as the burst factor); and 
communicate with another apparatus based on the one or more burst parameters (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, paragraph 25, special scheduling signals are designed to efficiently announce video burst information to the subscribing mobile stations).
Huang does not explicitly teach the below limitations:
(obtain one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor), and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field;
However Avula teaches the below limitation:
(obtain one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor), and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field (Avula, Fig 4A, paragraph 54, Fig 4A illustrates a process of the traffic flow control service, AMF 225 may provide a profile to each wireless station 110, which may be a gNB or eNB, paragraph 29, flow control parameters may include maximum data burst volume (MDBV), since MDBV is a burst parameter itself, and since MDBV and burst factor are not defined in the claim, it is interpreted that the burst factor may be the same as the MDBV field, and hence part or all of the MDBV bits may define the burst factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang by adding burst factor signaled via bits of a MDBV field as taught by Avula.    Because Huang and Avula teach burst parameters, and specifically Avula teaches burst factor signaled via bits of a MDBV field for the benefit of the analogous art of a traffic flow control service (Avula, abstract).

Regarding Claim 30, Huang teaches an apparatus for communications, comprising:
at least one processor (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, inherently a base station would have a processor and a memory with instructions); and 
a memory coupled to the at least one processor, the at least one processor and the memory configured to (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, inherently a base station would have a processor and a memory with instructions): 
determine one or more burst parameters associated with a traffic flow for at least one service, wherein the one or more burst parameters comprises a burst factor (Huang, paragraph 25, a video stream is transmitted from a base station as bursts of video, paragraph 32, when video stream packets are distributed from the control server to the BS, additional synchronization information is appended to the packets by a device called a distribution adaptor, the various synchronization information would be interpreted as the burst factor); and 
send the one or more burst parameters to a network (Huang, paragraph 33, for a video broadcasting packet, the BS 101 forwards the packet to a receiving adaptor, which extracts the synchronization information, and broadcasts the video simultaneously with other BSs, paragraph 25, special scheduling signals are designed to efficiently announce video burst information to the subscribing mobile stations).
Huang does not explicitly teach the below limitations:
(send the one or more burst parameters to a network), wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field;
However Avula teaches the below limitation:
(send the one or more burst parameters to a network), wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field (Avula, Fig 4A, paragraph 54, Fig 4A illustrates a process of the traffic flow control service, AMF 225 may provide a profile to each wireless station 110, which may be a gNB or eNB, paragraph 29, flow control parameters may include maximum data burst volume (MDBV), since MDBV is a burst parameter itself, and since MDBV and burst factor are not defined in the claim, it is interpreted that the burst factor may be the same as the MDBV field, and hence part or all of the MDBV bits may define the burst factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang by adding burst factor signaled via bits of a MDBV field as taught by Avula.    Because Huang and Avula teach burst parameters, and specifically Avula teaches burst factor signaled via bits of a MDBV field for the benefit of the analogous art of a traffic flow control service (Avula, abstract).

Claims 3 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US 2009/0028109) and Avula (US 2020/0068439), and further in view of “SA WG2 Meeting #132, 8-12 April 2019, Xian, Nokia, Update to Support STAI for TSC Deterministic QoS, S2-1904622” (hereinafter as “S2-1904622”.        

Regarding Claim 3, Huang and Avula teach all the limitations of parent claim 1, but does not explicitly teach wherein the signaling indicating the one or more burst parameters is received at a network entity from an application function (AF), even though a control server could be argued to perform the function of an application function.    
However “S2-1904622” teaches wherein the signaling indicating the one or more burst parameters is received at a network entity from an application function (AF) (“S2-1904622”, Table 5.27.2-1, section 5.27.2, TSC assistance information, as defined in Table 5.27.2-1, is provided from SMF to 5G-An, the TSCAI parameters are set according to corresponding parameters obtained from the AF)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang and Avula by adding burst parameters sent from an application function as taught by “S2-1904622”.    Because Huang, Avula, and “S2-1904622” teach burst parameters, and specifically “S2-1904622” teaches burst parameters sent from an application function for the benefit of the analogous art of burst size mapping to MDBV (“S2-1904622”,”Reason for change”).

Regarding Claim 19, Huang and Avula teach all the limitations of parent claim 1, but does not explicitly teach wherein the sending the one or more burst parameters comprises sending the one or more burst parameters to a network entity from an application function (AF), even though a control server could be argued to perform the function of an application function.
However “S2-1904622” teaches wherein the sending the one or more burst parameters comprises sending the one or more burst parameters to a network entity from an application function (AF) (“S2-1904622”, Table 5.27.2-1, section 5.27.2, TSC assistance information, as defined in Table 5.27.2-1, is provided from SMF to 5G-An, the TSCAI parameters are set according to corresponding parameters obtained from the AF)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang and Avula by adding burst parameters sent from an application function as taught by “S2-1904622”.    Because Huang, Avula, and “S2-1904622” teach burst parameters, and specifically “S2-1904622” teaches burst parameters sent from an application function for the benefit of the analogous art of burst size mapping to MDBV (“S2-1904622”,”Reason for change”).
    
Claims 6-12 and 22-25 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US 2009/0028109) and Avula (US 2020/0068439), and further in view of “3GPP TSG-RAN WG2 AH #1807, Montreal, Canada, 2-6 July 2018, Ericsson, Need of Maximum Burst Size parameter for all GBR Flows, R2-18010172” (hereinafter as “R2-18010172”).

Regarding Claim 6, Huang and Avula teach all the limitations of parent claim 1, but does not explicitly teach wherein the burst factor is a multiplicative factor for a guaranteed bit rate (GBR) and defines a minimum bit rate for providing coverage for the traffic flow for the at least one service.
However “R2-18010172” teaches wherein the burst factor is a multiplicative factor for a guaranteed bit rate (GBR) and defines a minimum bit rate for providing coverage for the traffic flow for the at least one service (“R2-18010172”, Table 1, Section 1.4, paragraph 2, MDBV is the maximum data burst volume that can be expected to be served, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB, section 1.1, paragraph 2, GFBR is guaranteed flow bit rate, section 1 introduction, last paragraph, PDB is packet delay budget, hence the burst factor or multiplicative factor would be 5 *PDB in this case, GFBR is interpreted as the same as GBR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang and Avula by adding burst factor being a multiplicative factor for a guaranteed bit rate as taught by “R2-18010172”.    Because Huang, Avula, and “R2-18010172” teach burst parameters, and specifically “R2-18010172” teaches burst factor being a multiplicative factor for a guaranteed bit rate for the benefit of the analogous art of MDBV for GBR flows (“R2-18010172”, section 1 Introduction paragraph 1).

Regarding Claim 7, Huang, Avula, and “R2-18010172” further teach wherein the burst factor is associated with a size of one or more traffic bursts for the traffic flow, an arrival pattern of the one or more traffic bursts for the traffic flow, or a combination thereof (“R2-18010172”, Table 1, Section 1.4, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB, paragraph 2, MDBV is a “maximum data burst volume”, hence a size (albeit maximum size) of a traffic burst for the data flow).

Regarding Claim 8, Huang, Avula, and “R2-18010172” further teach wherein a throughput of the traffic flow (Huang, paragraph 61, meeting throughput demand as the number of video streams increases), however Huang, Avula, and “R2-18010172” do not specifically disclose a throughput of a traffic flow for at least one service being greater than 32.76 Mbps.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang in view of Avula and “R2-18010172” such that the throughput is greater than 32.76 Mbps, since this is merely a matter of design choice, which involves only routine skill in the art.   

Regarding Claim 9, Huang, Avula, and “R2-18010172” further teach wherein communicating with the UE based on the one or more burst parameters comprises utilizing the burst factor for admission control, resource allocation, or both (“R2-18010172”, Section 1.3, paragraph 4, if RAN cannot guarantee that the instantaneous bitrate can be provided to the flow, RAN will have to block the flow in admission control).

Regarding Claim 10, Huang, Avula, and “R2-18010172” further teach wherein utilizing the burst factor for admission control comprises: 
receiving a request for the at least one service for the UE (Huang, paragraph 91, the user subscribes to a video broadcasting program, which corresponds to a particular video stream); 
determining whether a quality-of-service (QoS) for the at least one service can be met based on the burst factor (“R2-18010172”, Section 1.4, paragraph 2, MDBV is the maximum data burst volume that can be expected to be served, Section 1.3, paragraph 4, if RAN cannot guarantee that the instantaneous bitrate can be provided to the flow, RAN will have to block the flow in admission control); and 
determining whether to admit the at least one service for the UE based on the determination (“R2-18010172”, Section 1.3, paragraph 4, if RAN cannot guarantee that the instantaneous bitrate can be provided to the flow, RAN will have to block the flow in admission control).

Regarding Claim 11, Huang, Avula, and “R2-18010172” further teach wherein determining whether the QoS for the at least one service can be met based on the burst factor comprises: 
determining an expected rate of a link with the UE (“R2-18010172”, Section 1.3, paragraph 4, if RAN cannot guarantee that the instantaneous bitrate can be provided to the flow, RAN will have to block the flow in admission control); and 
determining whether the expected rate of the link with the UE is higher than a product of the burst factor, the GBR, and a packet delay budget (PDB) (“R2-18010172”, Table 1, Section 1.4, paragraph 2, MDBV is the maximum data burst volume that can be expected to be served, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB).

Regarding Claim 12, Huang, Avula, and “R2-18010172” further teach wherein utilizing the burst factor for resource allocation comprises: 
determining a traffic pattern of one or more traffic bursts scheduled or to be scheduled (“R2-18010172”, Table 1, Section 1.4, paragraph 2, MDBV is the maximum data burst volume that can be expected to be served, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB, per paragraph 64 of the specification in the pre-grant publication traffic pattern may be a traffic burst size, hence the MDBV would correspond to a traffic pattern); and 
allocating one or more resources based on the burst factor associated with the traffic pattern (“R2-18010172”, Section 1 Introduction, paragraph 3, the MDBV can be used by admission control to estimate what instantaneous bitrate RAN is expected to provide for a Guaranteed Bit Rate (GBR) QoS Flow, section 1.2, paragraph 4, RAN will have to prioritize the QoS flow over other traffic in order to transmit the data at a rate of 6 MBits/s, hence resource allocation is based on traffic pattern (MDBV)).

Regarding Claim 22, Huang and Avula teach all the limitations of parent claim 18, but does not explicitly teach wherein the burst factor is a multiplicative factor for a guaranteed bit rate (GBR) and defines a minimum bit rate for providing coverage for the traffic flow for the at least one service.
However “R2-18010172” teaches wherein the burst factor is a multiplicative factor for a guaranteed bit rate (GBR) and defines a minimum bit rate for providing coverage for the traffic flow for the at least one service (“R2-18010172”, Table 1, Section 1.4, paragraph 2, MDBV is the maximum data burst volume that can be expected to be served, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB, section 1.1, paragraph 2, GFBR is guaranteed flow bit rate, section 1 introduction, last paragraph, PDB is packet delay budget, hence the burst factor or multiplicative factor would be 5 *PDB in this case, GFBR is interpreted as the same as GBR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang and Avula by adding burst factor being a multiplicative factor for a guaranteed bit rate as taught by “R2-18010172”.    Because Huang, Avula, and “R2-18010172” teach burst parameters, and specifically “R2-18010172” teaches burst factor being a multiplicative factor for a guaranteed bit rate for the benefit of the analogous art of MDBV for GBR flows (“R2-18010172”, section 1 Introduction paragraph 1).

Regarding Claim 23, Huang, Avula, and “R2-18010172” further teach wherein the burst factor is associated with a size of one or more traffic bursts for the traffic flow, an arrival pattern of the one or more traffic bursts for the traffic flow, or a combination thereof (“R2-18010172”, Table 1, Section 1.4, paragraph 3, MDBV may be defined as a multiple of GFBR*PDB, for example MDBV = 5* GFBR *PDB, paragraph 2, MDBV is a “maximum data burst volume”, hence a size (albeit maximum size) of a traffic burst for the data flow).

Regarding Claim 24, Huang, Avula, and “R2-18010172” further teach wherein a throughput of the traffic flow for at least one service is greater than 32.76 Mbps (Huang, paragraph 61, meeting throughput demand as the number of video streams increases), however Huang, Avula, and “R2-18010172” do not specifically disclose a throughput of a traffic flow for at least one service being greater than 32.76 Mbps.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huang in view of  Avula and “R2-18010172” such that the throughput is greater than 32.76 Mbps, since this is merely a matter of design choice, which involves only routine skill in the art.   
.
Regarding Claim 25, Huang, Avula, and “R2-18010172” further teach wherein determining the burst factor comprises: 
simulating or monitoring a traffic flow on a communication link of constant link rate (“R2-18010172”, Section 1.3, paragraph 4, if RAN cannot guarantee that the instantaneous bitrate can be provided to the flow, RAN will have to block the flow in admission control); and 
determining a minimum constant link rate at which one or more quality-of- service (QoS) parameters are met for the traffic flow (“R2-18010172”, Section 1, paragraph 3, the maximum data burst volume parameter can be used by admission control to estimate what instantaneous bitrate RAN is expected to provide for a guaranteed bit rate (GBR) QoS flow).

Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Huang (US 2009/0028109), Avula (US 2020/0068439), and “3GPP TSG-RAN WG2 AH #1807, Montreal, Canada, 2-6 July 2018, Ericsson, Need of Maximum Burst Size parameter for all GBR Flows, R2-18010172” (hereinafter as “R2-18010172”), and further in view of Cankaya (US 2004/0052213).

Regarding Claim 13, Huang, Avula, and “R2-18010172” teach all the limitation of parent claim 12, but do not explicitly teach wherein: 
determining the traffic pattern of the one or more traffic bursts scheduled or to be scheduled comprises: 
receiving an indication of the traffic pattern from an application server, wherein the traffic pattern indicates the one or more traffic bursts for a plurality of UEs;
 determining one or more overlapping traffic bursts for at least two of the plurality of UEs; and 
allocating one or more resources based on the overlap.
However Cankaya teaches wherein: 
determining the traffic pattern of the one or more traffic bursts scheduled or to be scheduled comprises (Cankaya, paragraph 14, responsive to determining that a data burst to be scheduled overlaps with an already-scheduled data burst, determining an optimum channel with respect to which the already scheduled data bursts overlaps the least with the data burst to be scheduled, dropping a portion of the already scheduled data burst that overlaps with the data burst to be scheduled, and scheduling the data burst to be scheduled on the optimum channel, the claim language is interpreted that the overlap can be an overlap that is scheduled to happen as opposed to an overlap that is currently happening): 
receiving an indication of the traffic pattern from an application server, wherein the traffic pattern indicates the one or more traffic bursts for a plurality of UEs (Cankaya, paragraph 14, responsive to determining that a data burst to be scheduled overlaps with an already-scheduled data burst, determining an optimum channel with respect to which the already scheduled data bursts overlaps the least with the data burst to be scheduled, dropping a portion of the already scheduled data burst that overlaps with the data burst to be scheduled, and scheduling the data burst to be scheduled on the optimum channel, the claim language is interpreted that the overlap can be an overlap that is scheduled to happen as opposed to an overlap that is currently happening);
 determining one or more overlapping traffic bursts for at least two of the plurality of UEs (Cankaya, paragraph 14, responsive to determining that a data burst to be scheduled overlaps with an already-scheduled data burst, determining an optimum channel with respect to which the already scheduled data bursts overlaps the least with the data burst to be scheduled, dropping a portion of the already scheduled data burst that overlaps with the data burst to be scheduled, and scheduling the data burst to be scheduled on the optimum channel, the claim language is interpreted that the overlap can be an overlap that is scheduled to happen as opposed to an overlap that is currently happening); and 
allocating one or more resources based on the overlap (Cankaya, paragraph 14, responsive to determining that a data burst to be scheduled overlaps with an already-scheduled data burst, determining an optimum channel with respect to which the already scheduled data bursts overlaps the least with the data burst to be scheduled, dropping a portion of the already scheduled data burst that overlaps with the data burst to be scheduled, and scheduling the data burst to be scheduled on the optimum channel, the claim language is interpreted that the overlap can be an overlap that is scheduled to happen as opposed to an overlap that is currently happening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang, Avula, and “R2-18010172” by adding allocating resources for overlapping data bursts as taught by Cankaya.    Because Huang, Avula, “R2-18010172”, and Cankaya teach burst parameters, and specifically Cankaya teaches allocating resources for overlapping data bursts for the benefit of the analogous art of partially preemptive QoS for an optical burst switching network (Cankaya, abstract).

Claims 15-17 are rejected under 35 U.S.C 103 as being unpatentable over Huang (US 2009/0028109) and Avula (US 2020/0068439), and further in view of Narasimha (WO 2016/164202).

Regarding Claim 15, Huang and Avula teach all the limitations of parent claim 14, but does not explicitly teach wherein communicating with the UE based on the one or more burst parameters comprises setting one or more sleep mode parameters based on the one or more burst parameters.
However Narasimha teaches wherein communicating with the UE based on the one or more burst parameters comprises setting one or more sleep mode parameters based on the one or more burst parameters (Narasimha, paragraph 82, based on the received transmission burst configuration signaling, if UE receives a data packet or a DCI towards the end of the transmission burst (and possibly towards the end of the DRX ON duration), the active time is extended for that LAA SCell, hence the DRX times are altered, the amount of active time extension may be indicated in the transmission burst configuration signaling in the preamble transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang by adding setting sleep mode parameters based on the burst parameters as taught by Narasimha.    Because Huang and Narasimha teach burst parameters, and specifically Narasimha teaches setting sleep mode parameters based on the burst parameters for the benefit of the analogous art of DRX in LTE (Narasimha, abstract).

Regarding Claim 16, Huang, Avula, and Narasimha further teach wherein the one or more sleep mode parameters comprise at least one of a sleep duration associated with discontinuous reception (DRX) cycles or a duration to monitor downlink control signaling (Narasimha, paragraph 82, based on the received transmission burst configuration signaling, if UE receives a data packet or a DCI towards the end of the transmission burst (and possibly towards the end of the DRX ON duration), the active time is extended for that LAA SCell, hence the DRX times are altered, the amount of active time extension may be indicated in the transmission burst configuration signaling in the preamble transmission).

Regarding Claim 17, Huang, Avula, and Narasimha further teach wherein setting the sleep mode parameters comprises signaling an indication of the one or more sleep mode parameters to the UE (Narasimha, paragraph 82, based on the received transmission burst configuration signaling, if UE receives a data packet or a DCI towards the end of the transmission burst (and possibly towards the end of the DRX ON duration), the active time is extended for that LAA SCell, hence the DRX times are altered, the amount of active time extension may be indicated in the transmission burst configuration signaling in the preamble transmission).

Allowable Subject Matter
Claim(s) 26-27 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination that the burst factor, which is a multiplier of a guaranteed bit rate, is determined based on burst rates after removing burst rates that are compared to a packet error rate.   “R2-18010172” teaches that MDBV = 5 * GFBR * PDB, with 5*PDB being the multiplicative factor or burst factor, however “R2-18010172” does not teach that the multiplicative factor is based on burst rates after removing burst rates that are compared with a packet error rate.    Other references, such as Aksu (US 2020/0374900) teach that MDBV (maximum data burst volume) and PER (packet error rate) are QoS parameters part of the QoS profile for the device, as in paragraph 33 of Aksu, but do not teach the burst factor or multiplicative factor of a guaranteed bit rate, let alone that the burst factor is determined based on burst rates after excluding burst rates based on a comparison with a packet error rate.   
Claim 27 depends on claim 26 and is objected to be allowed for the same reason.

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claim 1, and similarly for independent claims 18, 29, and 30, Applicant argues that Huang and Avula do not teach “wherein the one or more burst parameters comprises a burst factor, and wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field” (Remarks, page 7 paragraph 2).
 Applicant argues that Huang does not teach how the video bursts or the additional synchronization information relates to the burst factor (Remarks, page 7 paragraph 4).  The independent claims do not define what a burst factor is, other than that a burst factor comprises one or more burst parameters.  Avula teaches in paragraphs 25 and 32 video bursts and corresponding synchronization information.  Since the synchronization information relates to the bursts of video, the synchronization information is interpreted as being burst information, with the burst factor being either one or more of these synchronization information (burst parameters).  Therefore Applicant’s argument is respectfully not persuasive.
Applicant further argues that Huang and Avula do not teach wherein the burst factor is indicated by reinterpretation of one or more bits of a maximum data bits volume (MDBV) field (Remarks, page 7 paragraph 5 through page 8 paragraph 4).   The independent claims do not define what MDBV and burst factors are, and since both MDBV and burst factor both relate to burst information, it is interpreted that MDBV and burst factor may be partially or fully the same parameter, and therefore burst factor may represented by some or all of the bits of the MDBV.   Furthermore, as far as reinterpretation, every time the bits are analyzed could be considered a reinterpretation, and further a reinterpretation could be interpreting the bits in the same way as in a prior time rather than differently.  Therefore, Applicant’s arguments are respectfully not persuasive.        

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412